SULLIVAN, Judge.
For the reasons assigned in State v. Perez, 06-436 (La.App. 3 Cir. 9/27/06), 939 So.2d 733, 2006 WL 2773888, the condition of probation requiring Defendant to pay-restitution to victims other than those of the offenses to which he pleaded guilty is vacated, and the case is remanded for an evidentiary hearing to determine the specific elements of the plea agreement and whether the entire agreement is invalidated. The trial court should also advise Defendant again of the time limitation for filing an application for post-conviction relief, if necessary.
SENTENCE VACATED IN PART; REMANDED.